NO. 07-12-0109-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                  AT AMARILLO
                                       
                                    PANEL B
                                       
                                  MAY 2, 2012
                         _____________________________
                                       
                         SILVERIO DELGADO-GUTIERREZ,  
                                       
                                  	Appellant 
                                      v.
                                       
                             THE STATE OF TEXAS,  
                                       
                                   	Appellee
                         _____________________________
                                       
                 FROM THE 242nd DISTRICT COURT OF HALE COUNTY;
                                       
               NO. B18797-1104; HONORABLE EDWARD SELF, PRESIDING
                         _____________________________
                                       
                             ABATEMENT AND REMAND
                         _____________________________
                                       

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Pending before the court is an appeal by Silverio Delgado-Gutierrez.  He was convicted of arson and sentenced to a probated term of five years imprisonment.  There appears some suggestion that appellant has absconded and remains at large despite his conviction and sentence.  In response to this Court's letter dated April 17, 2012, asking appellant to certify that payment or arrangements to pay for the clerk's and reporter's records have been made, counsel for appellant moved to withdraw because he was unaware of his client's location, despite diligent efforts to contact appellant.  Accordingly, we abate the appeal and remand the cause to the trial court.
	The trial court is ordered to convene a hearing, upon reasonable notice, to determine whether 1) appellant desires to prosecute this appeal, 2) appellant is indigent and, therefore, entitled to a free record and appointed counsel on appeal, and 3) appellant has absconded from the jurisdiction of this State.  The argument and evidence, if any, presented at the hearing will be transcribed into a supplemental reporter's record, which record the trial court will cause to be filed with the clerk of this court by June 1, 2012.  The trial court may also execute any written findings of fact and conclusions of law which it may deem relevant to the matter.  If such written findings and conclusions are created, they shall be included in a supplemental clerk's record which the trial court will cause to be filed with the clerk of this court by June 1, 2012.  Should further time be needed to complete the foregoing tasks, same must be requested before June 1, 2012.    
	It is so ordered.
							Per Curiam
Do not publish.